United States Court of Appeals
                                                                                           Fifth Circuit
                                                                                         F I L E D
                                                  In the                                   May 15, 2007
                       United States Court of Appeals                                Charles R. Fulbruge III
                                      for the Fifth Circuit                                  Clerk
                                            _______________

                                              m 06-10545
                                            _______________




                             JONES PARTNERS CONSTRUCTION, LLC,

                                                              Plaintiff-Appellant,

                                                 VERSUS

       APOPKA PLAZA ASSOCIATES, LLC, AND U.S. BANK NATIONAL ASSOCIATION,

                                                              Defendants-Appellees.


                                     _________________________

                             Appeal from the United States District Court
                                 for the Northern District of Texas
                                         m 3:04-CV-1294
                               ______________________________



Before GARWOOD, SMITH, and DEMOSS,                     Partners”), sued U.S. Bank National Associa-
  Circuit Judges.                                      tion (“U.S. Bank”) for fraud, alleging that U.S.
                                                       Bank had created a false impression about
PER CURIAM:*                                           funds from a loan U.S. Bank had made to
                                                       Apopka Plaza Associates, LLC (“Apop-
   Jones Partners Construction, LLC (“Jones            ka”)SSa company that hired Jones Partners to
                                                       serve as managers on a construction project.
                                                       Jones Partners asserts that one of U.S. Bank’s
   *
    Pursuant to 5TH CIR. R. 47.5, the court has de-    loan officers told a Jones Partners executive
termined that this opinion should not be published     about U.S. Bank’s loan to Apopka and solic-
and is not precedent except under the limited cir-     ited Jones Partners to work on the project.
cumstances set forth in 5TH CIR. R. 47.5.4.            Meanwhile, this same loan officer knew that
the loan proceeds had been exhausted almost
completely to cover up an illicit transaction
between the loan officer and an Apopka exec-
utive, leaving insufficient funds to pay Jones
Partners for its work.

   The district court granted summary judg-
ment for U.S. Bank. It found that no reason-
able juror could conclude that U.S. Bank’s
conduct created a false impression that funds
would be available to pay for construction
costs because, if anything, U.S. Bank’s state-
ments conveyed the impression that this pro-
ject and loan were both in trouble. U.S.
Bank’s loan officer told Jones Partners that the
interest on the loan was “eating [Apopka]
alive” and that Apopka and U.S. Bank really
needed Jones Partners to help. These state-
ments indicate troubleSSnot a guarantee of a
loan sufficient to fund payments to Jones Part-
ners. Because the court found that U.S. Bank
did not create a false impression, it concluded
Jones Partners could not make out a case for
fraud or for fraudulent concealment.1

   “This Court reviews grants of summary
judgment de novo, applying the same standard
as the district court, viewing the evidence in a
light most favorable to the non-movant.”
Fruge ex rel. Fruge v. Parker Drilling Co.,
337 F.3d 558, 560 (5th Cir. 2003). We have
carefully examined the briefs and relevant por-
tions of the record and have heard the argu-
ments of counsel. Essentially for the reasons
stated in the district court’s Memorandum
Opinion and Order, we AFFIRM.




   1
     Jones Partners’ fraudulent concealment claim
relied on Jones Partners’ establishing that U.S.
Bank had created a false impression.

                                                    2